 
 
May 4, 2018
 
 
PRIVATE & CONFIDENTIAL
 
Fusion Connect, Inc.
420 Lexington Avenue, Suite 1718
New York, New York 10170
Attention: General Counsel
 
 
Ladies and Gentlemen:
 
Reference is made to the Merger Agreement, dated as of August 25, 2017, as
amended (the “Merger Agreement”), by and among the Fusion Connect, Inc.
(formerly known as Fusion Telecommunications International, Inc.), a Delaware
corporation (“Fusion”), Birch Communications Holdings, Inc., a Georgia
corporation, and Fusion BCHI Acquisition LLC, a Delaware limited liability
company (“Fusion BCHI”). Capitalized terms used but not defined herein have the
meaning given to them in the Merger Agreement.
 
For a period of twenty four (24) months following the Closing (the “Indemnity
Period”), BCHI Holdings, LLC, a Georgia limited liability company (“Holdings”),
agrees to indemnify and hold harmless Birch Communications, LLC (“BCLLC'') and
each other subsidiary that remained a subsidiary of BCLLC after the Closing
(BCLLC and each such other subsidiary of BCLLC hereinafter collectively referred
to as a “Covered Subsidiary”) from and against any and all asserted and/or
actual liabilities for unpaid state income or franchise taxes, late fees and
penalties and interest owed for 2017 and prior years and paid by BCLLC after the
Closing. Notwithstanding the foregoing, Fusion BCHI agrees that Fusion BCHI
shall cover the initial $1,000,000 of any actual tax liabilities (but not any
late fees, penalties and interest associated therewith). Holdings shall have the
right to assume the defense of these matters and shall have the right to settle
such matters so long as such settlement does not involve any monetary payment by
the Company and/or its Subsidiaries and does not otherwise have a material
adverse effect on the business of the Company and its Subsidiaries with respect
to any state taxes.
 
 

 
 
Amounts owed by Holdings under the foregoing indemnity may be paid in cash or
through the transfer to Fusion of a number of shares of Fusion common stock
equal to (rounded up or down to the nearest whole share) (1) the amount of such
obligation divided by (2) the greater of (A) $3.00, or (B) the weighted average
daily closing bid price of the Fusion common stock, as reported by NASDAQ (or
any successor to such exchange), for five (5) consecutive trading days ending
immediately prior to the third (3rd) business day preceding the date of such
transfer. Any cash payment and/or return of shares of Fusion common stock shall
be completed within five (5) business days of the date that the Covered
Subsidiary's liability has been determined. During the Indemnity Period,
Holdings shall, at all times, maintain in its name liquid assets and shares of
Fusion common stock with an aggregate value of no less than $5.0 million;
provided, that for the purposes of determining the value of shares of Fusion
common stock, such shares will not be deemed to have a value of less than $3.00
per share, regardless of the then-current market price for such shares. Amounts
owed by Holdings under this indemnity shall be settled within ten (10) days of
the liability being incurred.
 
 
This letter agreement shall be governed by, and construed and enforced in
accordance with, the internal Laws of the State of Delaware, without regard to
any applicable conflict of laws principles (whether of the State of Delaware or
any other jurisdiction). This letter agreement may be executed in two or more
counterparts, each of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to the other party, it being understood that each party need not
sign the same counterpart.
 
 
[Signatures are on the following page]
 
 

 
 
If you agree with the foregoing, please sign and return a copy of this letter
agreement, which will constitute our agreement with respect to the subject
matter hereof.
 
Very truly yours,
 
BCHI HOLDINGS, LLC
 
 
By:  /s/ Holcombe T. Green. Jr. 
Name: Holcombe T. Green, Jr.
Title: Manager
 
 
 
 
 
ACKNOWLEDGED AND AGREED to
as of this 4th day of May, 2018:
 
FUSION CONNECT, INC.
 
 
By:  /s/ James P. Prenetta, Jr. 
Name: James P. Prenetta, Jr.
Title: Executive Vice President and General Counsel
 
 


 
 
 
[Signature Page to Side Letter]
 
